United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                                                                        April 4, 2005
                           FOR THE FIFTH CIRCUIT
                                                                  Charles R. Fulbruge III
                                                                          Clerk

                                No. 04-10377
                              Summary Calendar


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

versus

CRAIG PRITCHETT; SEAN PASEK,

                                                 Defendants-Appellants.




              Appeals from the United States District Court
                    for the Northern District of Texas
                         USDC No. 4:03-CR-120-4-Y


Before REAVLEY, JOLLY, and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

      Craig    Pritchett   appeals    his   conviction    and   sentence      for

conspiracy to manufacture methamphetamine, and Sean Pasek appeals

his sentence imposed for the same offense.            We affirm.

      With regard to Pritchett’s conviction, we hold that the

district court’s response to the jury’s conspiracy query was not

plainly erroneous; the district court’s reply was responsive to the

jury’s inquiry, and the reply and the original charge allowed the



      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
jury to understand the issue before it.1              We also hold that the

district court did not clearly err in calculating the amount of

methamphetamine attributable to Pasek.2

      Finally, both Pritchett and Pasek argue that their sentences

run afoul of the Sixth Amendment.            While this case was on direct

appeal the Supreme Court decided United States v. Booker.3                 As the

Sixth Amendment issue was raised in the present case for the first

time on appeal, we review only for plain error.4             Reversible plain

error exists only if there is (1) error; (2) that is plain; and (3)

that affects substantial rights.5           If all three conditions are met

we have discretion to correct the error; however, we “ordinarily

will not do so unless it affects the fairness, integrity, or public

reputation of judicial proceedings.”6

      The first two prongs of the plain error test are easily

satisfied here.7         However, in light of our recent decision in



      1
          See United States v. Munoz, 150 F.3d 401, 418 (5th Cir. 1998).

      2
        See United States v. Bellazerius, 24 F.3d 698, 703 (5th Cir. 1994),
superceded by statute on other grounds, as stated in United States v. Lightbourn,
115 F.3d 291, 293 (5th Cir. 1997).
      3
          --- U.S. ----, 125 S. Ct. 738 (2005).

      4
          United States v. Mares, --- F.3d ----, 2005 WL 503715, *7 (5th Cir.
2005).
      5
          Id. at *8 (citing United States v. Cotton, 535 U.S. 625, 631 (2002)).
      6
        United States v. Castillo, 386 F.3d 632, 636 (5th Cir. 2004); see also
Johnson v. United States, 520 U.S. 461, 467 (1997); United States v. Olano, 507
U.S. 725, 732 (1993).
      7
          See Mares, 2005 WL 503715, at *8 (citing Johnson, 520 U.S. at 468).

                                        2
United    States      v.   Mares,    the   third   prong   has    not     been    met.8

Appellants have not carried their “burden of demonstrating that the

result    would    have     likely    been     different   had   the    judge     been

sentencing     under       the   Booker    advisory   regime     rather    than    the

pre-Booker mandatory regime.”9

     AFFIRMED.




     8
         See id. at *8-*9.
     9
         Id. at *9.

                                           3